Exhibit 10.15 EXECUTION VERSION First Amendment to Credit Agreement Dated as of June 20, 2008 among McMoran Exploration Co., As Parent, McMoran Oil & Gas LLC, as Borrower, The Guarantors, JPMorgan Chase Bank, N.A. as Administrative Agent, GE Business Financial Services Inc., fka Merrill Lynch Business Financial Services Inc. as Syndication Agent, Toronto Dominion (Texas) LLC, BNP Paribas, and ING Capital LLC, as Documentation Agents, and The Lenders Party Hereto First Amendment To Amended and Restated Credit Agreement THIS First
